



Exhibit 10.27


FIRST AMENDMENT TO CREDIT AGREEMENT
This First Amendment to Credit Agreement (this “Amendment”) is made as of
December 23, 2019 by and among BLACK CREEK DIVERSIFIED PROPERTY OPERATING
PARTNERSHIP LP, a Delaware limited partnership (the “Borrower”), several banks,
financial institutions and other entities referred to in the signature pages to
this Amendment (collectively, the “Lenders”), and BANK OF AMERICA, N.A., not
individually, but as “Administrative Agent”.
RECITALS
A.    The Borrower, the Administrative Agent, and the Lenders are parties to a
Second Amended and Restated Credit and Term Loan Agreement dated as of January
11, 2019 (the “Credit Agreement”). All capitalized terms used in this Amendment
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.
B.    Borrower has requested certain modifications to the terms of the Credit
Agreement as provided herein.
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AMENDMENTS
1.The foregoing recitals to this Amendment are incorporated into and made part
of this Amendment.
2.    The following definitions are being added or restated as follows:
“Permitted Tax Incentive Transaction” means any transaction or series of related
transactions relating to an issuance of all Indebtedness and other obligations
(collectively, “Tax Incentive Indebtedness”) arising in connection with the
issuance of bonds, notes or other obligations by a Governmental Authority
located in the United States (each, a “Tax Incentive Issuer”) to mitigate real
estate and/or ad valorem Taxes otherwise payable in connection with the
ownership of any Property (each, a “Tax Incentive Property”), the fee title to
which is owned (or leased) by a Tax Incentive Issuer, and subsequently leased
(or subleased) by the Subsidiary from the Tax Incentive Issuer, such transaction
or series of transactions being governed by, among other documents, any
indenture or other agreement governing or evidencing the Tax Incentive
Indebtedness, entered into by and between a Tax Incentive Issuer and the trustee
of the bonds in connection with the issuance of such Tax Incentive Indebtedness,
if applicable (each, an “Tax Incentive Indenture”), any lease agreement entered
into by and between a Subsidiary and an Tax Incentive Issuer (or any affiliate
thereof) in connection with the issuance by such Tax Incentive Issuer of Tax
Incentive Indebtedness (each, a “Tax Incentive Lease Agreement”), any guaranty
or similar agreement entered into by any Subsidiary to guaranty, for the benefit
of the bondholder (which, pursuant to (iii) below, shall be the applicable
Subsidiary, or an affiliate thereof), certain payments due in connection with
the issuance of Tax Incentive Indebtedness, including, without limitation, the
payment of principal and interest due under the bonds, notes, or other
obligations evidencing the Tax Incentive Indebtedness, and Tax Incentive Issuer
or trustees fees and expenses, if any, due under the trust indenture (each, an
“Tax Incentive Guaranty”), PILOT agreements, tax incentive agreements, and any
other certificate, agreement, document or instrument, in each case, executed and
delivered by any Subsidiary, Tax Incentive Issuer, or the trustee of any bonds
in connection with such issuance of Tax Incentive Indebtedness and related tax
incentives (collectively, “Tax Incentive Documents”) which satisfy the following
criteria: (i) any net cash proceeds of the Tax Incentive Indebtedness under such
Tax Incentive Documents are used for the purpose of acquiring, constructing,
developing, expanding, installing and/or upgrading an Tax Incentive Property,
(ii) such Tax Incentive Indebtedness is non-recourse to the Loan Parties (other





--------------------------------------------------------------------------------





than as expressly provided in the applicable Tax Incentive Guaranty, if any),
and any successors and/or assigns of such Loan Parties in the event of a
transfer or assignment of the applicable Tax Incentive Lease Agreement and all
of the rights and obligations of such Subsidiary under each other Tax Incentive
Document (including any Tax Incentive Guaranty) to an assignee who is a Person
that is not a Subsidiary, (iii) the applicable Subsidiary (or any affiliate
thereof) is the purchaser of the taxable bonds, or holder of the applicable
notes or other obligations issued or to be issued in connection with such Tax
Incentive Indebtedness (and, so long as such Tax Incentive Property is an
Unencumbered Property, at all times such Subsidiary (or any affiliate thereof)
shall remain the owner or holder thereof), (iv) the base payments due under the
Tax Incentive Lease Agreement are equivalent to the debt service due under any
bonds, notes or other obligations evidencing the Tax Incentive Indebtedness
(other than the payment of a nominal sum as additional annual base rent during
the term of the Tax Incentive Lease Agreement), (v) the applicable Tax Incentive
Lease Agreement or another Tax Incentive Document grants to the applicable
Subsidiary the option to re-acquire title to all or any portion of such Tax
Incentive Property for a nominal sum at any time without further consent of the
Tax Incentive Issuer or any other party other than the Subsidiary (of affiliate
thereof) in its capacity as the bondholder or holder of the note or other
obligation, either directly or through the trustee of the applicable bonds
evidencing the Tax Incentive Indebtedness, (vi) no Tax Incentive Document
entered into in connection with such Tax Incentive Indebtedness shall limit in
any material respect the use by any Subsidiary of its property or assets
(including the applicable Tax Incentive Property), except as may be required by
applicable law to maintain the designation of the Tax Incentive Property as a
“project” pursuant to the applicable legislation governing such tax incentive
structures, (vii) no Tax Incentive Document entered into in connection with such
Tax Incentive Indebtedness shall limit the ability of the Subsidiary to finance
its interest in the Tax Incentive Property, including mortgaging the leasehold
estate created under the Tax Incentive Lease Agreement, (viii) no Tax Incentive
Document entered into in connection with such Tax Incentive Indebtedness shall
limit the ability of the Subsidiary to transfer its interest in the Tax
Incentive Property, except for any requirement for a consent from the Tax
Incentive Issuer that is considered administrative and which can reasonably
expected to be obtained in the ordinary course of business, and (ix) no Tax
Incentive Document shall contain a “clawback” provision pursuant to which there
could be an obligation by the Borrower or the applicable Subsidiary to repay a
material portion of prior tax benefits received other than due to material
breach by the Borrower or the applicable Subsidiary.
“Property Value” means for a Property: (i) with respect to any Property owned
(or, subject to the limitation set forth in the definition of Total Unencumbered
Property Pool Value, is ground leased pursuant to a Financeable Ground Lease or
a Tax Incentive Lease Agreement) directly or indirectly by the Borrower, any
Subsidiary, any Unconsolidated Affiliate, any Exchange Property Owner or any
Exchange Fee Titleholder collectively for less than eight full fiscal quarters,
the current Property Investment Value of such Property; and (ii) with respect to
any Property owned directly or indirectly by the Borrower, any Subsidiary, any
Unconsolidated Affiliate, any Exchange Property Owner or any Exchange Fee
Titleholder collectively for eight or more full fiscal quarters, the greater of
(a) the Net Operating Income for such Property for the most recently completed
fiscal quarter annualized divided by the applicable Capitalization Rate and (b)
zero. A Property contributed to a joint venture by the Borrower, or any
Subsidiary shall be deemed to have been owned by such joint venture from the
date of such contribution and any Property acquired by the Borrower, or any
Subsidiary from an affiliated joint venture shall be deemed to have been
acquired by such Borrower, or any Subsidiary on the date of such acquisition
from such joint venture.
“Unencumbered Property” means a Property (other than an Exchange Property except
as hereinafter provided) that is designated by the Borrower as an Unencumbered
Property and: (i) is completed and located in the continental United States or,
subject to the limitations in the definition of Total Unencumbered Property Pool
Value, which is an Asset Under Development; (ii) is 100% owned in fee simple
(or, subject to the limitation set forth in the definition of Total Unencumbered
Property Pool Value, is ground leased pursuant to a Financeable Ground Lease or
a Tax Incentive Lease Agreement) by the Borrower, a wholly owned Subsidiary, an
Exchange Fee Titleholder, or subject to the limitation set forth in the
definition of Total Unencumbered Property Pool Value, a Subsidiary




- 2 -

--------------------------------------------------------------------------------





that is at least 90% owned directly or indirectly by Borrower provided no
consent from a minority owner is required in order for the Borrower to cause a
sale or refinancing of such Unencumbered Property, and so long as any such
Subsidiary (whether or not wholly-owned) is a Guarantor (to the extent required
by the Section entitled “Release of Guarantors”); (iii) is not subject to any
Liens or encumbrances other than clauses (a), (b), (c), (d), (f), (j), (k), and
(n) of the definition of Permitted Encumbrances, or a Lien securing bonds, notes
or other obligations issued pursuant to a Permitted Tax Incentive Transaction;
(iv) is not subject to any agreement (including (a) any agreement governing
Indebtedness incurred in order to finance or refinance the acquisition of such
Property, and (b) if applicable, the organizational documents of Borrower or any
applicable Subsidiary Owner) which prohibits or limits the ability of the
Borrower or any applicable Subsidiary Owner, as the case may be, to create,
incur, assume or suffer to exist any Lien upon any Unencumbered Property (or the
leasehold estate therein created by a Financeable Ground Lease or a Tax
Incentive Lease Agreement, as applicable), or Equity Interests of such
Subsidiary Owner, except for covenants that are not materially more restrictive
than the covenants contained in this Agreement, in favor of holders of unsecured
Indebtedness of the Borrower and such Subsidiary Owner not prohibited hereunder;
(v) is not subject to any agreement (including (a) any agreement governing
Indebtedness incurred in order to finance or refinance the acquisition of such
Property, and (b) if applicable, the organizational documents of Borrower or any
applicable Subsidiary Owner) which entitles any Person to the benefit of any
Lien on such Property (other than the Lien securing repayment of bonds, notes or
other obligations issued pursuant to, or fees and expenses of the Tax Incentive
Issuer or trustee incurred in connection with, a Permitted Tax Incentive
Transaction, or the Equity Interests in such Subsidiary Owner or Exchange Fee
Titleholder, or would entitle any Person to the benefit of any Lien on such
Property or Equity Interests upon the occurrence of any contingency (including,
without limitation, pursuant to an “equal and ratable” clause) other than any
agreement entered into in connection with the financing of such Property and the
pledge of such Property as security for any financing pending the closing of
such financing, provided that such Property shall cease to be an Unencumbered
Property upon the closing of such financing; (vi) is not subject to any
agreement (including (a) any agreement governing Indebtedness incurred in order
to finance or refinance the acquisition of such Property, and (b) if applicable,
the organizational documents of Borrower or any applicable Subsidiary Owner)
which prohibits or limits the ability of the Borrower or such Subsidiary Owner
or Exchange Fee Titleholder, as the case may be, to make pro rata Restricted
Payments to Borrower or any applicable Subsidiary Owner of income arising out of
such Property or prevents such Subsidiary Owner from transferring such Property
(other than (x) any restriction with respect to a Property imposed pursuant to
an agreement entered into for the sale or disposition of such Property pending
the closing of such sale or disposition or in connection with a 1031 exchange or
any restriction in connection with a Permitted Tax Incentive Transaction that
complies with the condition set forth in clause (viii) of the criteria for such
transactions, and (y) any restriction with respect to a Subsidiary Owner that
owns such Property imposed pursuant to an agreement entered into for the sale or
disposition of all or substantially all the Equity Interests or assets of such
Subsidiary Guarantor pending the closing of such sale or disposition); and (vii)
is not the subject of any issues which would materially and adversely impact the
operation of such Property. No Property owned by a Subsidiary Owner shall be
deemed to be an Unencumbered Property unless (a) both such Property and all
Equity Interests of the Subsidiary Owner held directly or indirectly by the
Borrower are not subject to any Lien, except as otherwise expressly permitted
herein, including, without limitation, in connection with a Permitted Tax
Incentive Transaction, (b) each intervening entity between the entity
immediately below DCTRT Real Estate Holdco LLC and such Subsidiary Owner does
not have any Indebtedness for borrowed money or, if such entity has any
Indebtedness, such Indebtedness is unsecured, and (c) neither such Subsidiary
Owner nor any intervening entity between the entity immediately below DCTRT Real
Estate Holdco LLC and such Subsidiary Owner is subject to insolvency
proceedings, unable to pay debts or subject to any writ or warrant of
attachment. A Property that is subject to an option to purchase shall not be
disqualified by the requirement in clause (vi) from being an Unencumbered
Property so long as the Property can be transferred subject to the rights of the
optionee provided that if the option to purchase is for a fixed price as
distinguished from a market price, the Unencumbered Asset Value for such
Property shall be equal to the lesser of (x) the amount determined in accordance
with the definition of Unencumbered Asset Value, or (y) the option price for
such Property.




- 3 -

--------------------------------------------------------------------------------





Notwithstanding the foregoing, Exchange Properties that are part of the Exchange
Program may be included as Unencumbered Properties during the period of time
that the Exchange Beneficial Interests or tenant in common interests are being
marketed, such marketing period not to exceed 24 months, if all of the
requirements set forth in this definition for an Unencumbered Property are met
other than (A) the ownership percentage requirement (including without
limitation the requirement set forth in clause (ii) of this definition), (B) the
requirement that they not be Exchange Properties, (C) any requirement that the
owner of such Property become a Subsidiary Guarantor (so long as the applicable
Exchange Depositor and any applicable Subsidiary owning tenant in common
interests that have not been sold is a Subsidiary Guarantor), (D) any
requirement that the Unencumbered Property not be subject to any agreement which
prohibits or limits the ability of the Borrower or any applicable Subsidiary
Owner, as the case may be, to create, incur, assume or suffer to exist any Lien
upon any Unencumbered Property; provided that (for the avoidance of doubt), with
respect to Exchange Properties, the Equity Interests of the Subsidiary Owner
shall not be subject to any agreement that prohibits or limits the ability of
the Borrower or such Subsidiary Owner, as the case may be, to create, incur,
assume or suffer to exist any Lien on such Equity Interests, or (E) any
requirement set forth in clauses (a), (b) or (c) immediately above, except that
for purposes of calculating unencumbered pool financial covenants, only the pro
rata share of value and income (corresponding to the pro rata share of the
Exchange Beneficial Interests in the Exchange Property Owner or the tenant in
common interests that are still owned by the Consolidated Group) shall be
counted. Nothing herein shall prohibit an Unencumbered Property hereunder from
constituting an unencumbered asset in connection with any other Indebtedness;
provided that such Indebtedness is otherwise not prohibited pursuant to the
terms of this Agreement.
3.    The following new Section 10.23 is hereby added to the Credit Agreement:
10.23    Special Provisions regarding Permitted Tax Incentive Transactions.
Notwithstanding any provision in this Agreement to the contrary, any Lien
created in connection with a Permitted Tax Incentive Transaction solely to
secure repayment of a bond, note or other obligation owned by Borrower or a
Subsidiary (or any affiliate thereof) shall be deemed a Permitted Encumbrance.
In furtherance of the foregoing, (i) nothing in the definition of Property shall
preclude a Tax Incentive Property under a Permitted Tax Incentive Transaction
from constituting Property; (ii) the definition of Subsidiary Owner shall
include any Subsidiary that leases Tax Incentive Property pursuant to a Tax
Incentive Lease Agreement under a Permitted Tax Incentive Transaction; (iii) the
definition of Guarantee Obligation shall exclude any obligation incurred by any
Person pursuant to a Tax Incentive Guaranty so long as Borrower or a Subsidiary
is the holder of the bond, note or other obligation that is guaranteed; (iv) no
Tax Incentive Lease Agreement entered into in connection with a Permitted Tax
Incentive Transaction shall constitute (or be deemed to constitute) Indebtedness
or a Sale-Leaseback Master Lease; (v) the provisions of Section 6.12 and Section
6.13 with respect to any Subsidiary that owns any Unencumbered Property shall
also apply to any Subsidiary that leases an Unencumbered Property that is a Tax
Incentive Property pursuant to a Tax Incentive Lease Agreement, such that such
Subsidiaries shall become Subsidiary Guarantors pursuant to the terms of this
Agreement; and (vi) the investment of any Subsidiary in bonds issued in
connection with any Permitted Tax Incentive Transaction shall not constitute an
Investment.
For the avoidance of doubt, (a) any applicable amounts pursuant to subsections
(i) and (ii) of the definition of Net Operating Income related to a third-party
lease affecting any Tax Incentive Property shall be included in the calculation
of Net Operating Income for such Tax Incentive Property, but interest income of
any Subsidiary from bonds issued in connection with any Permitted Tax Incentive
Transaction and related rent expense under any Tax Incentive Lease Agreement
with respect to the applicable Tax Incentive Property shall be disregarded for
purposes of calculating Net Operating Income for such Tax Incentive Property;
(b) interest payable by any Subsidiary under Tax Incentive Indebtedness in
connection with any Permitted Tax Incentive Transaction (to the extent such
Subsidiary is also the owner or holder of the bonds issued in connection with
such Permitted Tax Incentive Transaction) shall be excluded from the calculation
of Recurring Interest Expense; (c) the calculation of Total Asset Value shall
include the Property Value, Property Investment Value, unrestricted cash and
Cash Equivalents and any other amounts which would otherwise be included in the
calculation of Total Asset Value with respect to any other Property, of any Tax
Incentive Property, but the




- 4 -

--------------------------------------------------------------------------------





investment of any Subsidiary in bonds issued in connection with any Permitted
Tax Incentive Transaction shall be excluded from any calculation of Total Asset
Value; (d) the term Indebtedness shall not include any Tax Incentive
Indebtedness (including pursuant to an Tax Incentive Guaranty) under any
Permitted Tax Incentive Transaction; and (e) no Tax Incentive Indebtedness
(including pursuant to a Tax Incentive Lease Agreement or a Tax Incentive
Guaranty) shall constitute a “liability” for purposes of determining
Consolidated Tangible Net Worth (but other liabilities that are current and
payable to a party other than Borrower or a Subsidiary in connection with the
Tax Incentive Property such as indemnification obligations shall constitute a
“liability”).
4.    Sections 7.09(c), (d) and (g) are hereby amended by deleting the phrase
“commencing with the fiscal quarter immediately following a Material
Acquisition” and inserting in lieu thereof the phrase “commencing with the
fiscal quarter during which a Material Acquisition occurs”.
5.    The following new Section 10.24 is hereby added to the Credit Agreement:
10.24 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)    As used in this Section 10.24, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.






- 5 -

--------------------------------------------------------------------------------





“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
6.    The Borrower hereby represents and warrants the following:
a)    no Default exists under the Loan Documents;
b)    the Loan Documents are in full force and effect and Borrower has no
defenses or offsets to, or claims or counterclaims relating to, its obligations
under the Loan Documents;
c)    there has been no material adverse change in the financial condition of
the Borrower as shown in its September 30, 2019 financial statements;
d)    the Borrower has full power and authority to execute this Amendment and no
consents are required for such execution other than any consents which have
already been obtained; and
e)    all representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects as of the date hereof
both before and after giving effect to this Amendment, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty was true and correct in all
material respects on and as of such earlier date, and except that for purposes
of this clause (e), the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement.
7.    The effectiveness of this Amendment shall be conditioned on the following:
a)    The representations and warranties in Section 6 being true and correct.
b)    Any fees required to be paid to the Administrative Agent or any Lender in
connection with this Amendment on or before the Closing Date shall have been
paid.
c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) including such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
8.    Except as specifically modified hereby, the Credit Agreement is and
remains unmodified and in full force and effect and is hereby ratified and
confirmed. All references in the Loan Documents to the “Credit Agreement”
henceforth shall be deemed to refer to the Credit Agreement as amended by this
Amendment.
9.    This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart. This Amendment shall be
construed in accordance with the internal laws (and not the law of conflicts) of
the State of New York, but giving effect to federal laws applicable to national
banks.
10.    This Amendment shall become effective when it has been executed by the
Borrower, the Administrative Agent, and the Required Lenders.
[Remainder of Page Intentionally Left Blank.]




- 6 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP, a Delaware limited
partnership


By:
Black Creek Diversified Property Fund Inc., a Maryland corporation, its sole
general partner







By:    /s/ Lainie P. Minnick
Name:    Lainie P. Minnick                
Title:    Chief Financial Officer            















--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as Administrative Agent






By:    /s/ Kyle Pearson
Name:    Kyle Pearson
Title:    Vice President











--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Lender, L/C Issuer and Swing Line Lender






By:    /s/ Kyle Pearson
Name:    Kyle Pearson
Title:    Vice President









--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and as a Lender






By:    /s/ James A. Harmann
Name:    James A. Harmann
Title:    Senior Vice President







--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and as a Lender






By:    /s/ Craig V. Koshkarian
Name:    Craig V. Koshkarian
Title:    Director







--------------------------------------------------------------------------------







BMO HARRIS BANK N.A., as a Lender




By:    /s/ Michael Kauffman
Name:    Michael Kauffman                    
Title:    Managing Director                        







--------------------------------------------------------------------------------





REGIONS BANK, as Co-Documentation Agent and as a Lender






By:    /s/ Ghi S. Gavin_________________________
Name:    Ghi S. Gavin
Title:    Senior Vice President















































































































--------------------------------------------------------------------------------





CAPITAL ONE NATIONAL ASSOCIATION, as a Lender




By:    /s/ Jessica Phillips
Name:    Jessica Phillips                        
Title:    Authorized Signatory                        

















































































































--------------------------------------------------------------------------------





BANK OF THE WEST, a California banking corporation, as a Lender






By:    /s/ Stephanie Beggs
Name:    Stephanie Beggs                    
Title:    Vice President                        















































































































--------------------------------------------------------------------------------





ASSOCIATED BANK, NATIONAL ASSOCIATION,
as Lender




By /s/ Michael J. Sedivy         
Name: /s/ Michael J. Sedivy                        
Title: Senior Vice President                        





--------------------------------------------------------------------------------







UNION BANK, N.A., as Lender




By:    /s/ Katherine Davidson
Name:    Katherine Davidson                        
Title:    Director                        



